         Case 2:19-cv-00799-PD Document 34 Filed 05/20/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENARD PITNEY,                               :
                    Plaintiff,               :
                                             :
          v.                                 :      Civ. No. 19-799
                                             :
CITY OF CHESTER,                             :
               Defendant.                    :
                                             :

                                       ORDER
      And now, this 20th day of May, 2020, for the reasons provided in my Memorandum

Opinion (Doc. No. 33), it is hereby ORDERED that Defendant’s Motion for Summary Judgment

is DENIED. It is FURTHER ORDERED that Defendant shall respond to Plaintiff’s Motion for

Leave to Amend the Complaint (Doc. No. 14) no later than Thursday, May 28, 2020.




                                                              AND IT IS SO ORDERED.

                                                              /s/ Paul S. Diamond
                                                              ___________________
                                                              Paul S. Diamond, J.
